DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s response filed June 8, 2022. 

2.	Claims 1-14 are allowed. 

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. RIVAS et al is cited for teaching system and method for reprogramming ecu devices (electronic control units) in vehicles, via digital radio. Daimi et al is cited for teaching Securing Vehicle ECUs Update Over The Air. 

Reason for Allowance
4.	The prior art of record does not expressly teach or render obvious the claim features of 
“a reception unit which receives distribution data, the distribution data containing compressed update data and a header which includes information to designate any one of a plurality of update compression systems; 
a restoration unit which restores a new program after updating according to an update compression system designated in the header using the update data decompressed by the decompression unit, 
wherein the decompression unit switches a decompression method when decompressing the update data on the basis of the update compression system designated in the header." 
as recited in independent claim 1.
The prior art of record does not expressly teach or render obvious the claim features of 
“a transmission unit which transmits distribution data to the control apparatus through the network, the distribution data containing the update data and a header which includes information to designate the update compression system to be used for generating the update data, 
a restoration unit which restores a new program after updating according to the update compression system designated in the header using the update data decompressed by the decompression unit, and 
the decompression unit switches a decompression method when decompressing the update data on the basis of the update compression system designated in the header.”
as recited in independent claim 6.
The prior art of record does not expressly teach or render obvious the claim features of 
“receiving distribution data by the control apparatus, the distribution data containing compressed update data and a header which includes information to designate any one of a plurality of update compression systems; -7- 7301097.1Applicant: HITACHI AUTOMOTIVE SYSTEMS, LTD. Application No.: 16/603,618 
switching a decompression method by the control apparatus on the basis of the update compression system designated in the header to decompress the update data from the received distribution data; and 
restoring a new program after updating according to the update compression system designated in the header by the control apparatus using the decompressed update data.”
as recited in independent claim 11.

In addition, it would not have been within the level of one of ordinary skill in the art before the effective filing date of the invention to modify or integrate the method of the prior art to incorporate the features as recited in the context of independent claims 1, 6 or 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zengpu Wei whose telephone number is 571-270-1302. The examiner can normally be reached on Monday to Friday from 8:00AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Sough, can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/Zengpu Wei/
Examiner, Art Unit 2192

/s. sough/SPE, Art Unit 2192/2194